In a matrimonial action in which the parties were divorced by judgment entered May 6, 2005, the plaintiff appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Westchester County (Martin, J.), dated June 25, 2007, which, inter alia, reserved decision on that branch of her motion which was for restoration of her parenting time, and denied those branches of her motion which were to disqualify the attorney for the children, and for recusal.
*788Ordered that the appeal from so much of the order as reserved decision on that branch of her motion which was for restoration of her parenting time is dismissed, as that branch of the motion remains pending and undecided (see Katz v Katz, 68 AD2d 536 [1979]); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff failed to show that the attorney for the children had a conflict of interest which precluded his representation of them (see Matter of T’Challa D., 3 AD3d 569 [2004]; cf Galanos v Galanos, 20 AD3d 450 [2005]; Burton v Burton, 139 AD2d 554 [1988]). Nor did the plaintiff set forth any proof of the Supreme Court’s bias or prejudice which would support recusal (see Bibas v Bibas, 58 AD3d 586 [2009]; Tornheim v Tornheim, 28 AD3d 534 [2006]; Saferstein v Klein, 288 AD2d 206 [2001]; cf. Matter of Williams v Williams, 35 AD3d 1098, 1100 [2006]).
The plaintiff’s remaining contentions are without merit. Mastro, J.P., Skelos, Santucci and Hall, JJ., concur.